Citation Nr: 1227037	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  11-05 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lower back, to include as secondary to the service-connected degenerative changes involving the left knee. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk





INTRODUCTION

The Veteran served on active duty from August 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted entitlement to service connection for degenerative changes involving the Veteran's left knee, but denied entitlement to service connection for degenerative disc disease of the lower back. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the Veteran's claim can be properly adjudicated.  Specifically, to comply with VA's duty to assist, the Veteran must be afforded a VA examination and medical opinion to determine the etiology of her currently diagnosed degenerative disc disease of the lower back.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).

On November 9, 2009, the RO received the Veteran's application, seeking service connection for a low back injury and left knee injury.  See VA Form 21-526.  At that time, the Veteran averred that her back and knee injuries were related to an in-service fall, where she sustained a pulled lower back muscle strain and knee injury.  See Service Treatment Record dated in 1974.  In September 2010, the RO denied direct service connection for the lower back disorder, but granted service connection for degenerative changes of the left knee.  The Veteran disagreed with the denial of her low back claim and perfected an appeal.  See VA Form 21-438 ("Notice of Disagreement") dated December 2, 2010.  During the pendency of her appeal, the Veteran and her representative, raised the theory of entitlement to service connection on a secondary basis.  See VA Form 9 dated February 24, 2011 and the June 14, 201[1] Informal Hearing Presentation.  Specifically, the Veteran averred that the service-connected left knee disability has caused her to have an abnormal gait, which has caused or aggravated her current low back disorder.  Id.  As the Veteran has alleged both direct and secondary service connection on appeal, the Board must address both theories of entitlement.  See Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008) (where the Board is required to consider all issues raised either by the claimant or by the evidence of record). 

Direct service connection requires that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of direct service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 252 (1999);  see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Secondary service connection is awarded when a disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  In addition, any increase in severity, or aggravation, of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995).  In order to prevail under the theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

In light of the Veteran's claim of secondary service connection, the Veteran has not been provided with a proper duty to assist notice letter.  Although the RO sent the Veteran a letter dated in December 2009 to comply with the Veterans Claims Assistance Act of 2000 (VCAA) notice requirements, this letter only addressed the Veteran's claim for direct service connection and did not notify her of the elements necessary to prevail on her claim of secondary service connection.  Therefore, this letter has not completely addressed all of the theories of entitlement to service connection now raised by the Veteran's claims and the evidence of record.  Accordingly, a remand is necessary to comply with the notification duties to the Veteran required under the VCAA, including informing the Veteran of:  (1) the information and evidence not of record that is necessary to substantiate her claim for service connection for degenerative disc disease of the lower back, as secondary to or aggravated by the service-connected degenerative changes involving the left knee; (2) the information and evidence that VA would seek to provide; and (3) the information and evidence that she is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Moreover, the letter must comply with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), regarding notifying the Veteran of all elements of her claims and that a disability rating and an effective date for an award of benefits will be assigned if service connection is awarded. 

Second, based on the evidence of record, the Board finds that an additional VA examination is necessary to fully address the possibility of a relationship between the Veteran's back disability and her service-connected left knee disability.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  When VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering a medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

While the Veteran was afforded a VA examination in June 2010 that assessed her current back disability, the VA examiner did not address any possible relationship between her back disability and her service-connected left knee disability.  Given that the Veteran had not raised the issue of a possible relationship between her left knee and her low back at the time of the examination, the VA examiner did not address this issue.  Now, however, with the Veteran service connected for degenerative changes in her left knee, and the possibility that her knee disability may be a cause of or an aggravating factor for her back disability, a remand is necessary to fully address this alternate theory of entitlement to service connection.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran additional VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), to notify the Veteran and her representative as to any information not previously provided that is necessary to substantiate her claim for service connection for a low back disability, as secondary to her service-connected left knee disability, as well as indicating what information or evidence the Veteran should provide, and what information or evidence that VA will attempt to obtain on her behalf.  The notice should also include an explanation as to the information or evidence needed to establish a disability rating and effective date for the claim on appeal, as outlined by the Court in Dingess, 19 Vet. App. at 473.

2. Allow a reasonable period for response and obtain any records identified by the Veteran.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this should be documented in the Veteran's claims folder.

3. Thereafter, schedule the Veteran for a VA examination to ascertain the etiology of her currently diagnosed degenerative disc disease of the lower back.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following questions:

(a)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the lower back is caused by or a result of her service-connected degenerative changes of her left knee?

(b)  Is it at least as likely as not that the Veteran's currently diagnosed degenerative disc disease of the lower back is aggravated (made permanently worse beyond the natural progression of the disease) by her service-connected degenerative changes of her left knee?

(c)  If so, to the extent possible, please identify the baseline level of the back disability prior to aggravation and the permanent, measurable increase in the severity of the back disability. 

In forming his/her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale and supporting medical literature, if any.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

4. Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5. After completing any further development as may be indicated by any response received upon remand, the AMC/RO should readjudicate the Veteran's claim for service connection for degenerative disc disease of the lower back, to include as secondary to the service-connected degenerative changes involving the left knee, based on all lay and medical evidence of record.  All theories of service connection should be addressed, including whether secondary service connection is warranted.  If the claim remains denied, issue a Supplemental Statement of the Case (SSOC) to the Veteran and her representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this remand is to ensure compliance with due process considerations and to obtain information and/or evidence which may be dispositive of the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 371-73 (1999).  Furthermore, the Veteran is hereby placed on notice that her failure to cooperate by attending the requested VA examination may result in an adverse determination.  See 38 C.F.R. §§ 3.158, 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

